DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 10 March 2021.
2.  Claims 1, 4, 6 and 8 are pending in the application.
3.  Claims 1, 4, 6 and 8 have been rejected.
4.  Claims 2, 3, 5, 7 and 9 have been cancelled.
Response to Arguments
5.  Applicant’s arguments with respect to claim(s) 1, 4, 6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
6.  Claims 1 and 6 objected to because of the following informalities:  ordering of claim elements and punctuation.  Claim 1 has ordered elements of “A” and “C”.  However, element “B” has been deleted.  The examiner suggests amending the element “C” so it is now element “B” to maintain order.  Claim 6 has ordered steps of “A”, “C”, “D” and “E”.  Step “B” has been cancelled.  The examiner suggests amending steps “C”, “D” and “E” to “B”, “C” and “D” to maintain a consistent order.  In independent claim 6, there is a colon before step “D” instead of a semicolon.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to include the limitation of “database tables being designated as confidential by manual data entry in said register” and “containing records by manual data entry”.  However, after a review of the applicant’s specification the examiner has not found support for the newly added limitations.  The applicant referred the examiner to paragraph [0054] of the applicant’s specification for support, however the examiner has not found sufficient support for the recent amendment.  Since there is no support for the newly added limitations this constitutes as new matter.
Dependent claim 4 is being rejected on the virtue of its dependency.
8.  Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the application program register", “the designated storage location” and “the confidential database register” in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 8 is being rejected on the virtue of its dependency.
Allowable Subject Matter
9.  Claims 1, 4, 6 and 8 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Konik et al US 2016/0171236 A1 (hereinafter Konik).  Konik is directed towards databases, and more specifically, to intelligent databases with secure database tables [0002].  Konik teaches receiving query requests values of sensitive values of sensitive data stored in a secure database table of a database [abstract].  However, with respect to independent claim 1 the prior art does not disclose, teach or fairly suggest the limitation of “a matrix register containing records by manual data entry, for each database table designated as confidential in the confidential database register, the or each application program permitted to access the database table and at least one designated location in the computer for the or each application program, the system being further configured to determine from each request if the data object is entered in the confidential database register and, if it is, to further determine the application program from which the request originated and the location of the application program, and to block access if the application program is not present in the matrix register as a permitted application program in a designated location”.  With respect to independent claim 6 the prior art does not disclose, teach or fairly suggest the limitation of “c) establishing a matrix register recording, for each confidential database table, each application program in the application program register permitted to access said database table and the designated storage location for the application program; and then processing each subsequent request for access to a database table in the computer data storage to determine from the confidential database register whether the requested database table is entered in the confidential database register and, if it is entered in the confidential database register”, “d) determining the application program from which the request originated and the location thereof” and “e) blocking access to the database table if the application program is not present in the matrix register as a permitted application program for the database table and in a designated location”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Rosenthal et al US 2017/0091680 A1 directed to a process of discovering sensitive information using enterprise/business applications [0001].
B.  King et al US 2017/0039390 A1 directed to preserving privacy of private user data using third party extensions on a web application platform [abstract].
C.  Conway US 2016/0232362 A1 directed to allowing a full search for encrypted data within a database [abstract].
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492